DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 Response to Amendment


The response filed 05/18/2022 has been entered. Applicant has amended claims 1-2, 10-11, and 16. No claims have been added or cancelled. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-15, filed 05/18/2022, with respect to the rejection(s) of claim(s) 1-7 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Dain et al (US 2018/0173423) in view of Bhosale et al (US 2017/0177638). Bhosale teaches the amended limitations in the independent claims the limitations regarding the threshold and storage rules as seen below in the current rejection.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al (US 2018/0173423) in view of Bhosale et al (US 2017/0177638).
Regarding claim 1, Dain teaches a computer-implemented method comprising: wherein the multi-tenant storage device is configured to store data in a first storage tier, a second storage tier and a third storage tier (Figure 5A, 502 and Figure 3, 302-316); receiving, by the multi-tenant storage device, a data object from the tenant for storage (Figure 5A, 506) ; dividing, by the multi-tenant storage device, the data object into at least a first portion and a second portion based on the tenant-specific storage rules ([0105] - However, when a tenant requests to make the z/TPF record data available to a CRM application, the TS7700 may export the data volumes to an object store (e.g., using MCStore), preferably with a 1-to-1 mapping between the data volume and the corresponding object. Upon receiving the tenant's request, the object store may invoke a storlet which separates the records in the data volume according to tenant. New multi -tenant security boundaries and objects for each set of tenant records may subsequently be created. The metadata corresponding to the original object may also be updated with the name, location, security credentials, size, etc., of the objects separated by tenant. Moreover, implementing Spectrum Scale unified file and object access may allow for the objects created by the storlet to be directly accessible via legacy file protocols by the distributed system CRM application); and storing. by the multi-tenant storage device, the at least the first portion and the second portion on separate ones of the first storage tier, the second storage tier and the third storage tier based on the tenant-specific storage rules (Figure 5B, 534).  
Dain does not explicitly teach determining, by a multi-tenant storage device, term object attributes utilized in each search query in a set of search queries submitted by a tenant over time determining, by the multi-tenant storage device, whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet respective predetermined threshold values for the first storage tier, the second storage tier and the third storage tier based on statistical data generated for the term object attributes; updating, by the multi-tenant storage device, tenant-specific storage rules for at least one of the first storage tier, the second storage tier and the third storage tier based on the determining whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet the respective predetermined threshold values.
Bhosale teaches determining, by a multi-tenant storage device, term object attributes utilized in each search query in a set of search queries submitted by a tenant over time ([0020] - The computer-implemented method also includes identifying a second object utilizing the first metadata of the first object. The second object is associated with second metadata. Moreover, the computer-implemented method includes, in response to an access of the first object, modifying a heat value associated with the second object) determining, by the multi-tenant storage device, whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet respective predetermined threshold values for the first storage tier, the second storage tier and the third storage tier based on statistical data generated for the term object attributes ([0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier); updating, by the multi-tenant storage device, tenant-specific storage rules for at least one of the first storage tier, the second storage tier and the third storage tier based on the determining whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet the respective predetermined threshold values ([0065] - Thresholds for moving data between storage tiers may be configured within data management policies. As noted above, each of the storage tiers may have very different performance characteristics, latency characteristics, throughput characteristics, and cost points).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include determining, by a multi-tenant storage device, term object attributes utilized in each search query in a set of search queries submitted by a tenant over time determining, by the multi-tenant storage device, whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet respective predetermined threshold values for the first storage tier, the second storage tier and the third storage tier based on statistical data generated for the term object attributes; updating, by the multi-tenant storage device, tenant-specific storage rules for at least one of the first storage tier, the second storage tier and the third storage tier based on the determining whether each of the term object attributes utilized in each search query in the set of search queries submitted by the tenant over time meet the respective predetermined threshold values as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases to have data that is accessed frequently in high performance storage as taught by the cited sections of Bhosale.
Regarding claim 2, Dain in view of Bhosale teach the method of claim 1, Bhosale further teaches further comprising collecting, by the multi-tenant storage device, the query data for the set of queries, the query data including the object attributes [0063] As shown in FIG. 5, the method 500 may initiate with operation 502, where a first object in a tiered storage system is identified. As used herein, an object may include any discrete unit of data stored in a storage pool. The data may comprise user data, system data, etc. Further, although objects are herein discussed in a singular manner (e.g., a first object), it is understood that an object may include any grouping or association of one or more objects. In other words, the first object may include a set of objects, a container, an account, etc. Objects may be stored and/or retrieved from the tiered storage system by an application). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include further comprising collecting, by the multi-tenant storage device, the query data for the set of queries, the query data including the object attributes as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases to have data that is accessed frequently in high performance storage as taught by the cited sections of Bhosale.
Regarding claim 3, Dain teaches wherein the dividing the data object into at least the first portion and the second portion comprises dividing the data object into the first portion, the second portion and a third portion ([0081] - As described above, the at least one program may be a storlet implemented in the object storage of the distributed system 406 itself).  
Regarding claim 4, Dain teaches wherein the storing at least the first portion and the second portion comprises storing the first portion on the first storage tier, storing the second portion on the second storage tier, and storing the third portion on the third storage tier ([0089] - to one approach, the memory updated in sub-operation 534 may be the metadata corresponding to the originally received data volume from which the portion of data was separated. According to another approach, the memory updated may be a lookup table stored in object storage,)  
Regarding claim 5, Dain in view of Bhosale teach the method of claim 1, Bhosale further teaches wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates [0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier, such as, for example, from the disk storage to tape storage. While movement based on access is common, other movement criteria might be used.). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases to have data that is accessed frequently in high performance storage as taught by the cited sections of Bhosale.
Regarding claim 6, Dain teaches further comprising determining, by the multi-tenant storage device, whether a size of each of the first portion and the second portion meets a predetermined size threshold(Figure 5B, 526-536), wherein the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier is further based on whether the size of each of the first portion and the second portion meets the predetermined size threshold (Figure 5B, 526-536).  
Regarding claim 7, Dain teaches wherein a service provider performs at least one selected from the group consisting of: creates the multi-tenant storage device, maintains the multi-tenant storage device, deploys the multi-tenant storage device, and supports the multi-tenant storage device ([0030] - Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi -tenant model).  
Regarding claim 9, Dain teaches wherein the multi-tenant storage device includes software provided as a service in a cloud environment (FIG. 1B is a cloud computing environment, in accordance with one embodiment).  
Regarding claim 10, Dain teaches a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a multi-tenant storage device to cause the multi- tenant storage device to: receive a data object for storage from the tenant(Figure 5A, 506); divide the data object into at least a first portion and a second portion based on the tenant- specific storage rules ([0105] - However, when a tenant requests to make the z/TPF record data available to a CRM application, the TS7700 may export the data volumes to an object store (e.g., using MCStore), preferably with a 1-to-1 mapping between the data volume and the corresponding object. Upon receiving the tenant's request, the object store may invoke a storlet which separates the records in the data volume according to tenant. New multi -tenant security boundaries and objects for each set of tenant records may subsequently be created. The metadata corresponding to the original object may also be updated with the name, location, security credentials, size, etc., of the objects separated by tenant. Moreover, implementing Spectrum Scale unified file and object access may allow for the objects created by the storlet to be directly accessible via legacy file protocols by the distributed system CRM application); and store the first portion on the first storage tier and the second portion on the second storage tier based on the tenant-specific storage rules (Figure 5B, 534). 
Dain does not explicitly teach determine that statistics data for a first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a first predetermined threshold value associated with a first storage tier of the multi-tenant storage device; update tenant-specific storage rules based on the statistics data for the first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the first predetermined threshold value; determine that statistics data for a second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a second predetermined threshold value associated with a second storage tier of the multi- tenant storage device; update the tenant-specific storage rules based on the statistics data for the second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the second predetermined threshold value. 
Bhosale teaches generate statistics data regarding term object attributes utilized in a set of search queries submitted by a tenant of the multi-tenant storage device, wherein the term object attributes are properties of stored data objects used for querying ([0020] - The computer-implemented method also includes identifying a second object utilizing the first metadata of the first object. The second object is associated with second metadata. Moreover, the computer-implemented method includes, in response to an access of the first object, modifying a heat value associated with the second object); determine that statistics data for a first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a first predetermined threshold value associated with a first storage tier of the multi-tenant storage device ([0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier); update tenant-specific storage rules based on the statistics data for the first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the first predetermined threshold value ([0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier); determine that statistics data for a second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a second predetermined threshold value associated with a second storage tier of the multi- tenant storage device ([0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier); update the tenant-specific storage rules based on the statistics data for the second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the second predetermined threshold value ([0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include generate statistics data regarding term object attributes utilized in a set of search queries submitted by a tenant of the multi-tenant storage device, wherein the term object attributes are properties of stored data objects used for querying; determine that statistics data for a first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a first predetermined threshold value associated with a first storage tier of the multi-tenant storage device; update tenant-specific storage rules based on the statistics data for the first object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the first predetermined threshold value; determine that statistics data for a second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meets a second predetermined threshold value associated with a second storage tier of the multi- tenant storage device; update the tenant-specific storage rules based on the statistics data for the second object attribute of the term object attributes utilized in the set of search queries submitted by the tenant of the multi-tenant storage device meeting the second predetermined threshold value as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Bhosale ([0002]).
Regarding claim 11, Dain in view of Bhosale teach the product of claim 10, Bhosale further teaches wherein the program instructions further cause the multi-tenant storage device to collect query data for the set of queries, the query data including the object attributes [0063] As shown in FIG. 5, the method 500 may initiate with operation 502, where a first object in a tiered storage system is identified. As used herein, an object may include any discrete unit of data stored in a storage pool. The data may comprise user data, system data, etc. Further, although objects are herein discussed in a singular manner (e.g., a first object), it is understood that an object may include any grouping or association of one or more objects. In other words, the first object may include a set of objects, a container, an account, etc. Objects may be stored and/or retrieved from the tiered storage system by an application).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include further comprising collecting, by the multi-tenant storage device, the query data for the set of queries, the query data including the object attributes as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases to have data that is accessed frequently in high performance storage as taught by the cited sections of Bhosale.
Regarding claim 12, Dain teaches wherein the dividing the data object into at least the first portion and the second portion comprises dividing the data object into the first portion, the second portion and a third portion ([0081] - As described above, the at least one program may be a storlet implemented in the object storage of the distributed system 406 itself).  
Regarding claim 13, Dain teaches wherein the program instructions further cause the multi-tenant storage device to store the third portion on a third storage tier based on the tenant-specific storage rules  ([0089] - to one approach, the memory updated in sub-operation 534 may be the metadata corresponding to the originally received data volume from which the portion of data was separated. According to another approach, the memory updated may be a lookup table stored in object storage,).  
Regarding claim 14, Dain teaches wherein the program instructions further cause the multi-tenant storage device to determine that a size of the third portion meets a predetermined size threshold, wherein the storing the third portion on the third storage tier is P201908667US0139 of 42based on the determining that the size of the third portion meets the predetermined size threshold (Fig 5B, 526-536).  
Regarding claim 15, Dain in view of Bhosale teach the product of claim 10, Bhosale further teaches wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates [0065] In use, data that hasn't been accessed for a first threshold period (e.g., minutes, hours, days, weeks, months, etc.) of time may be moved from a first storage tier to a second storage tier, such as, for example, from flash storage to disk storage. Further, data that hasn't been accessed for a second threshold period (e.g., hours, days, weeks, months, etc.) may be moved from the second storage tier to a third storage tier, such as, for example, from the disk storage to tape storage. While movement based on access is common, other movement criteria might be used.). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates as taught by Bhosale. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases to have data that is accessed frequently in high performance storage as taught by the cited sections of Bhosale.
Claims 16-20 are rejected using similar reasoning seen in the rejection of claims 10-15 due to reciting similar limitations but directed towards a system. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al (US 2018/0173423), Bhosale et al (US 2017/0177638) and George et al (US 20016/0334998)
Regarding claim 8, Dain in view of Bhosale does not explicitly teach wherein the updating the tenant- specific storage rules for each of the first storage tier, second storage tier and third storage tier and the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier are provided by a service provider on a subscription, advertising, and/or fee basis.  
George teaches wherein the updating the tenant- specific storage rules for each of the first storage tier, second storage tier and third storage tier and the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier are provided by a service provider on a subscription, advertising, and/or fee basis (Fig 3, 302).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain in view of Bhosale, as seen above, to include wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates as taught by George. It would be advantageous to make the combination to ensure the tenants have access to the correct data as seen in the cited sections of George.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166